Bunn, C. J.  1. Indictment for profanity held good. (after stating the facts.) The indictment is for a purely statutory offense, as enacted in section 1880, Mansfield’s Digest, and a majority of the court are of the opinion that the offense is sufficiently charged therein, the same being charged in the language of the statute. State v. Moser, 33 Ark. 140; State v. Witt, 39 Ark. 216; State v. Snyder, 41 Ark. 226.  2. Profane language need not be publicly used. There was no error in the refusal of the court to give the second instruction asked by defendant, since the statute does not require that the profane language shall be used publicly in order to constitute the crime charged. Finding no error, the judgment of the Baxter circuit court is affirmed.